Citation Nr: 0002984	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation of chronic lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office, which increased the veteran's evaluation for chronic 
lumbosacral strain to 10 percent.  The veteran and his 
representative appeared before a hearing officer at the RO in 
September 1998.  Subsequent to the receipt of additional 
evidence, the RO, in an October 1998 rating decision, 
increased the veteran's evaluation for chronic lumbosacral 
strain to 40 percent.

The National representative has implied that there is a claim 
for a total rating for cmpensation on the basis of individual 
unemployability.  This constitutes, at best, an informal 
claim.  The RO should follow the regulations regarding 
informal claims and forward the appropriate claim for to the 
veteran for completion.  At this time, there is no claim, 
adjudication, notice of decision, notice of disagreement, 
statement of the case or substantive appeal.  Jurisdiction 
does indeed matter and it is not "harmless" when the VA 
during the claims adjudication process fails to consider 
threshold jurisdictional issues.  Absent a decision, a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Furthermore, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  
The Court has noted that:  Furthermore, 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  
None of the steps required for jurisdiction have been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction counts.  Specifically the Court could not remand 
a matter over which it has no jurisdiction.  Hazan v. Gober, 
10 Vet. App. (1997).  The Court has also held that referral 
is appropriate.  Black v. Brown, 10 Vet. App. 279, 284 
(1997). 


FINDING OF FACT

The veteran is at the maximum evaluation for lumbosacral 
strain.


CONCLUSION OF LAW

The claim for an increased evaluation for lumbosacral strain 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for his lumbosacral strain. 

The Board finds that the veteran has not presented a well 
grounded claim for an increased disability evaluation for his 
service-connected lumbosacral strain within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  In Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), the Court stated that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  The same analysis is applicable to a 
subsequent claim for an increased evaluation.  AB v. Brown, 
6 Vet. App. 35, 38 (1993) (on a claim for an increased 
evaluation, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law, and regulation 
and it follows that such claim remains in controversy where 
less than the maximum available benefit is awarded).  Whether 
the evaluation is granted at the outset or in a subsequent 
rating decision, the award of the maximum evaluation is an 
award of the maximum evaluation.  Id.  Stated differently, 
the Court has never established the Board must engage in an 
exercise in futility.  There must be some "actual or 
potential" entitlement to an increased evaluation.  See 
Mintz v. Brown, 6 Vet. App. 277, 283 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  As set forth in the 
Schedule for Rating Disabilities, severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space requires a 40 percent evaluation.  38 C.F.R. Part 
4, Code 5295 (1999).  A 40 percent evaluation is warranted 
for severe limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (1999).  Severe intervertebral disc 
syndrome with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  A 60 percent evaluation is 
warranted for pronounced invertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriated to 
the site of the diseased disc, little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (1999). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1999), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown,  8 Vet. App. 202 (1995).

Service medical records indicate that the veteran complained 
of lumbar pain after playing basketball.  Examination 
revealed an impression of muscle strain.  At an April 1977 VA 
examination, the veteran complained of occasional back pain.  
The diagnosis was chronic lumbar strain.  In July 1977, the 
RO granted service connection for chronic lumbar strain and 
assigned a noncompensable evaluation.

Private medical records from May 1996 to July 1996 reveal 
that the veteran injured his back in May 1996 at his work 
when he slipped and fell.  The veteran complained of pain in 
his low back with some pain in his right thigh.  The 
assessment was lumbar strain.  At an August 1996 VA 
examination, the veteran walked without a limp, and was able 
to walk on his heels and toes.  There was no undue spasm 
noted.  The examiner noted he could flex to 60 degrees, 
extend to 10 degrees, and bend to 40 degrees on the left and 
30 degrees on the right without segmentation.  The knee and 
ankle jerks were 1+ on the right and 2+ on the left, but 
there was no sensory or motor pattern identifiable.  There 
was tenderness in the area of the L4 spinous process but 
without radiating pain and pressure and there was no sciatic 
notch tenderness.  The impression pending X-rays was 
degenerative disc disease with good function.  X-rays of the 
lumbar spine revealed mild narrowing involving L5-S1 
interspace.

In an August 1997 private evaluation, the examiner noted that 
the veteran complained of back and right leg pain with 
numbness into the right foot.  There was limitation of motion 
with increased pain on extension and lateral bending.  
Straight leg raise was positive on the right with a normal 
motor, sensory, and reflex exam.  X-ray evaluation revealed 
spina bifida occulta at the L5-S1 segment.  The impression 
was L5 radiculopathy and possible herniation on the right, 
pending MRI results.  A September 1997 MRI revealed no 
evidence of disc herniation or stenosis.  Functional capacity 
evaluations performed in September and October 1997 indicated 
that the veteran was able to lift and carry 60 pounds, had no 
restrictions for sitting, standing, walking, or climbing 
stairs, had good trunk rotation and good lower extremity 
balance.  It was noted that the veteran was functioning at 
medium work level without restrictions.  An April 1998 
private X-ray evaluation of the lumbar spine was normal.

At an April 1998 VA examination, the veteran complained of 
chronic low back pain that increased with bending, lifting, 
prolonged sitting or standing.  He reported some pain 
radiating into his right leg to his calf and feelings of 
numbness to his right foot.  On evaluation, there was no 
spasm, but there was tenderness to palpitation over the lower 
lumbar region.  Range of motion exercises revealed flexion to 
70 degrees and extension to 30 degrees with pain at extremes.  
Straight leg raising in the sitting position produced pain.  
The impression was chronic lumbar strain syndrome.  The 
examiner opined that the veteran's symptoms were due to his 
chronic lumbar strain injury rather than his spina bifida 
occulta.  The examiner further stated that the veteran has 
pain on motion which could further limit functional ability 
during flare-ups.  Based on this information, the RO, in an 
April 1998 rating decision, increased the veteran's 
evaluation for chronic lumbosacral strain from noncompensable 
to 10 percent effective July 1997, the date of his claim for 
increase.

At his September 1998 hearing, the veteran testified that he 
experiences constant pain in his back that increased when he 
lifts, bends, or stoops.  He also stated that he had 
radiation of numbness down his right leg.  The veteran 
submitted a September 1998 clinical note from his private 
physician explaining the previous functional capacity 
evaluation.  The physician stated that the veteran had 
unlimited restrictions for sitting and standing, walking, 
stair and ladder climbing, and crawling and kneeling.  
Subsequently, the RO, in an October 1998 rating decision, 
increased the veteran's evaluation for chronic lumbosacral 
strain to 40 percent, effective July 1997, the date of his 
claim for increase.

In April 1999, the veteran stated that he was under pressure 
at work to perform duties which he can no longer perform due 
to his back pain and that he had to miss several days of work 
due to the large amount of pain medication and muscle 
relaxers he now takes for his back pain. 

The service-connected lumbosacral strain is currently rated 
as 40 percent disabling which is the highest rating 
assignable under the current rating criteria for lumbosacral 
strain.  The veteran is also at the maximum evaluation for 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
Part 4, Diagnostic Code 5292.  Therefore, a claim for an 
increased evaluation based on either strain or limited motion 
would be not well grounded because he is at the maximum 
evaluation under each code.  The current evaluation also 
would contemplate the presence of severe intervertebral disc 
syndrome.

A higher rating would require pronounced invertebral disc 
syndrome.  See 38 C.F.R. Part 4, Diagnostic Code 5293 (1999).  
Although the medical records indicate that the veteran 
complained of pain and numbness radiating from his back into 
his right leg and there was at least one impression 
indicating the possibility of degenerative disc disease, the 
recent evaluations and special studies, including X-rays and 
an MRI of the lumbar spine, revealed no disc herniation and a 
normal lumbar spine.  Moreover, the examinations of record do 
not show findings of pronounced invertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasms and 
absent ankle jerks, with little intermittent relief.  In 
fact, multiple evaluations showed that the veteran's motor 
and sensory abilities and reflexes of the lower extremities 
were intact.  Further, the veteran has not asserted that he 
has invertebral disc syndrome nor has any medical 
professional entered a finding or a diagnosis of invertebral 
disc syndrome.  In regard to functional impairment, the 
veteran does not have the functional equivalent of a 
pronounced disc syndrome.  Dr. Collipp clearly establishes 
the veteran's functional limitations reflecting that the 
veteran can lift significant weight, crouch and stand, sit, 
walk, climb stairs, rotate, crawl and kneel.  The statements 
of Dr. Collipp reflect that the veteran's functional 
limitation due to any factor, including weakness, excess 
fatigability, pain, more motion than normal and less motion 
than normal, including after expected use, is slight.  The 
examiner previously noted that the veteran was functioning at 
a "medium level of work without restrictions."  The 
examiner also noted that the veteran's range of motion was 
inconsistent when tested in different positions.  It is clear 
that in awarding the 40 percent evaluation the Hearing 
Officer gave great weight to the testimony.  Regardless 
nothing in the testimony or the objective evidence 
establishes the presence of manifestations consistent with a 
pronounced disc syndrome.
  
Accordingly, the claim for an increased evaluation for the 
service-connected chronic lumbosacral strain is not well 
grounded and must be denied.  See Johnston v. Brown, 10 Vet. 
App. 80, (1997); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Extraschedular Consideration

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for 
increased evaluation for his lumbosacral strain to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The RO did note 
the regulation in the supplemental statement of the case.  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

More specifically, there is no evidence of frequent periods 
of hospitalization.  Although there is an allegation (from 
the veteran or representative) that the veteran cannot work 
and that there should be consideration of an extraschedular 
evaluation, the 1998 statement from Dr. Collipp establishes 
the veteran's ability to stand, walk, sit, climb a ladder, 
lift and carry.  He is unlimited for crawling and kneeling.  
The examiner specifically notes "he can work...".  Although 
there are some limitations, based on the objective evidence 
from the veteran's own examiner, the Board may only conclude 
that a claim of marked interference with employment is 
refuted.  



ORDER

An increased evaluation for chronic lumbosacral strain is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

